ON state’s motion for rehearing.
CHRISTIAN, Judge.
We are unable to agree with the contention of the State that the bystanders’ bill discussed in the original opinion should be appraised in the light of the court’s bill. As stated in the original opinion, in view of the fact that the bystanders’ bill was not controverted, we are bound by its recitals.
The State insists that the record shows that appellant’s brother was one of the bystanders who signed the bill. We have carefully examined the statement of facts in an endeavor to find sufficient evidence to warrant the conclusion that one of the signers was the brother of the appellant, and have reached the conclusion that the evidence is too indefinite to support the contention of the State.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.